Dismissed and Memorandum Opinion filed March 13, 2008







Dismissed
and Memorandum Opinion filed March 13, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01090-CV
____________
 
DONALD RAY McCAFFREY, JR., Appellant
 
V.
 
TEXAS BOARD OF PARDONS AND PAROLES, ET AL., Appellees
 
 

 
On Appeal from the
113th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-60164
 

 
M E M O R
A N D U M   O P I N I O N
According
to information provided to this court, this appeal is from a judgment signed
November 19, 2007.  No clerk=s record has been filed.  To date, the filing fee of $175.00
has not been paid.  On January 25, 2008, this court notified appellant that the
filing fee was past due.  




Appellant
submitted a pauper=s oath to the clerk of this court.  To proceed without the
advance payment of costs, appellant is required to file a proper affidavit of
indigence in the trial court, and either the claim of indigence is not
contested or any contest is not sustained by a written order.  See Tex. R. App. P. 20.1. 
On
January 17, 2008, the Harris County District Clerk=s office notified this court that
appellant filed a pauper=s oath with the trial court, and the trial court denied the
request to proceed without advance payment of costs on January 7, 2008.  No
appeal was taken from that order.  The District Clerk=s office informed this court that it
has notified appellant of the cost for preparation of the record, but that no
payment has been received.
On
February 14, 2008, this court ordered appellant to pay for preparation of the
clerk=s record and pay the appellate filing
fee on or before February 29, 2008.  Our order notified appellant of the court=s intention to dismiss the appeal for
want of prosecution unless he complied with the order.  See Tex. R. App. P. 37.3(b), 42.3(c).
Appellant
has not provided this court with proof of payment for the record, and no clerk=s record has been filed.  The
appellate filing fee also has not been paid as required by our February 14,
2008, order.  Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed March
13, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.